Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 1 of 26 PageID: 227



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 ESTATE OF JOSEPH MAGLIOLI, BERNARD
 MAGLIOLI, DANTE MAGLIOLI, AND
 ESTATE OF DALE AND PETRY                          Civ. No. 20-6605 (KM)(ESK)
 CHRISTOPHER PETRY,
                                                   Civ. No. 20-6985 (KM)(ESK)
                  Plaintiffs,
                                                           OPINION
 v.

 ANDOVER SUBACUTE REHABILITATION
 CENTER I; ANDOVER SUBACUTE
 REHABILITATION CENTER II; ALTITUDE
 HEALTH SERVICES INC.; ALTITUDE
 INVESTMENTS, LTD; ALLIANCE
 HEALTHCARE; CHAIM “MUTTY”
 SCHEINBAUM; LOUIS SCHWARTZ; JOHN
 AND JANE DOES 1-10; AND ABC AND XYZ
 CORPORATIONS 1-10,

              Defendants.
 ESTATE OF WANDA KAEGI AND VICTOR
 KAEGI, ESTATE OF STEPHEN BLAINE AND
 SHARON FARRELL,

                  Plaintiffs,

 v.

 ANDOVER SUBACUTE REHABILITATION
 CENTER I; ANDOVER SUBACUTE
 REHABILITATION CENTER II; ALTITUDE
 HEALTH SERVICES INC.; ALTITUDE
 INVESTMENTS, LTD; ALLIANCE
 HEALTHCARE; CHAIM “MUTTY”
 SCHEINBAUM; LOUIS SCHWARTZ; JOHN
 AND JANE DOES 1-10; AND ABC AND XYZ
 CORPORATIONS 1-10,

                 Defendants.




                                   1
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 2 of 26 PageID: 228



KEVIN MCNULTY, U.S.D.J.:
         This case, irrespective of fault, is a sad one. These related actions assert
state-law claims of negligence, wrongful death, and medical malpractice on
behalf of residents and patients at Defendants’ nursing care facilities. Plaintiffs
filed these actions in New Jersey state court. Defendants then removed the
actions under 28 U.S.C. §§ 1441 and 1442, primarily asserting that Plaintiffs’
claims were preempted by the Public Readiness and Emergency Preparedness
(“PREP”) Act, and secondarily asserting that Defendants were entitled to a
federal forum as “federal officers” or the equivalent. Plaintiffs have now moved
to remand. (6605 Action, DE 6, DE 7; 6985 Action, DE 5, DE 6)
         For the reasons explained in this opinion, I will grant Plaintiffs’ motions
to remand the case to their chosen state forum.

    I.      Summary1
         The facts alleged in this recently-filed complaints are assumed to be true
for present purposes. They have not, of course, been tested by any fact finder.

            A.    The parties
         The allegations of the complaints arise from the treatment of residents at
two nursing facilities in Andover, New Jersey. “Defendant Andover Subacute
Rehabilitation Center I is located at: 1 Obrien Lane, Lafayette Township, NJ
07848.” (6605 2AC ¶ 3) “Defendant Andover Subacute Rehabilitation Center II
is located at: 99 Mulford Road, Lafayette Township, New Jersey 07848.” (Id. ¶



1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
         “DE” = Docket entry number in this case.
      “6605 2AC” = The Second Amended Complaint filed by Plaintiffs in 20-cv-6605.
(DE 1-1)
         “6985 AC” = The Amended Complaint filed by Plaintiffs in 20-cv-6985. (DE 1-1)
         “6605 Action” = The 2:20-cv-6605-KM-ESK Action.
         “6985 Action” = The 2:20-cv-6985-KM-ESK Action.

                                         2
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 3 of 26 PageID: 229



4) “Defendant Alliance Healthcare is a New Jersey domiciled company, with a
business address at:1382 Lanes Mill Road, Lakewood, New Jersey 08701, USA,
and is owned and/or operated by Defendant Chaim ‘Mutty’ Scheinbaum and
Defendant Louis Schwartz.” (Id. ¶ 6)
      Plaintiffs were all residents or patients at Defendants’ facilities and died
while in their care, allegedly as a result of Defendants’ failure to exercise due
care with respect to coronavirus infections. (Id. ¶ 2)

         B.     COVID-19
      Beginning in 2019, the virus now known as COVID-19 began spreading
throughout the world. In January 2020, Defendants learned of the virus. (Id. ¶
9) In February 2020, news reports reflected that residents at a healthcare
facility in Washington State became infected with the virus and several
residents died. (Id. ¶ 11)
      By now, the virus, the resulting pandemic, and the tragic consequences,
particularly for persons in close quarters like nursing homes, are familiar to all.
COVID-19 is an acute respiratory disease caused by the SARS-CoV-2
betacoronavirus or a virus mutating therefrom. The COVID-19 virus can be
transmitted even by persons who display no symptoms. It spreads “mainly
through close contact [within about six feet] from person-to-person in
respiratory droplets” and from contact with contaminated surfaces. See Ctrs.
for Disease Control and Prevention, How to Protect Yourself & Others,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
sick/prevention.html (last visited July 20, 2020). To thwart the spread of the
illness, the Centers for Disease Control and Prevention (“CDC”) recommend
social distancing (staying at least six feet away from others), wearing cloth face
coverings when around others, regular disinfection of “frequently touched
surfaces,” and washing hands often with soap and water, among other
practices. Id. Obviously, however, the “the best way to prevent illness is to
avoid being exposed to this virus.” Id. There are treatments, but currently there



                                       3
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 4 of 26 PageID: 230



is no vaccine or cure. Persons with certain chronic underlying medical
conditions are at a greater risk of being affected by COVID-19. (6605 2AC ¶ 10)

         C.     Outbreak at the Andover Centers
      On March 26, 2020, the Andover Centers fell victim to a COVID-19
outbreak. (Id. ¶ 12) Nevertheless, Plaintiffs allege, “Defendants failed to take
the proper steps to protect the residents and/or patients at their facilities from
the Covid-19 virus.” (Id. ¶ 13) Management, say Plaintiffs, at first provided only
a limited number of masks to employees of the facilities, restricting them to the
registered nurses. (Id. ¶ 14) Meanwhile, others who interacted with residents
and patients, such as housekeepers, therapists, and nursing assistants, were
not provided masks. (Id.)
      Plaintiffs more generally allege, however, that Defendants are liable for
failing to observe a wide range of appropriate safety precautions, specifically:
      failing to monitor outside visitors to the facilities, failing to monitor
      food preparation and distribution, failing to monitor employees,
      and failing to monitor other residents, etc., when the same were
      dealing with the residents and/or patients at the facilities in order
      to prevent the spread of the Covid-19 virus therein; furthermore,
      said Defendants breached their duty to Wanda Kaegi, Stephen
      Blaine and the residents and/or patients at the Andover Subacute
      Rehabilitation Centers I and II by failing to have (or implement)
      proper protocols and procedures, and/or failing to have or provide
      personal protective equipment, in place for the prevention of the
      spread of the Covid-19 virus, and/or by failing to properly execute
      existing protocols and procedures set in place to prevent the
      spread of the Covid-19 virus.

(See, e.g., 6985 AC ¶¶ 28, 32, 36; see also 6605 2AC ¶¶ 28, 32, 36)
      Joseph Maglioli died on April 9, 2020, and Dale Petry died on April 15,
2020, both from COVID-19 infections. (Id. ¶ 15) Wanda Kaegi died on May 2,
2020 and Stephen Blaine died on April 11, 2020, both from COVID-19
infections. (6985 AC ¶ 15) The complaints allege that at least 50 other patients
were infected at the Andover facilities and died as a result of COVID-19. (6605
2AC ¶ 16; 6985 AC ¶ 16) Plaintiffs attribute all of these deaths to the Andover
facilities’ failure to take proper protective measures. (Id. ¶ 17)

                                       4
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 5 of 26 PageID: 231



      The complaints assert the following claims:
      Count 1: Negligence – Wrongful death as to all known Defendants
      Count 2: Negligence – Wrongful death as to all fictitious Defendants who
                remain unknown.
      Count 3: Negligence – Medical Malpractice as to all unknown doctors,
                nurses, and medical professionals licensed in New Jersey who
                treated Plaintiffs.
      Count 4: Negligence as proximate cause of incident/injury
      Count 5: Punitive Damages

         D.    Procedural History
      On May 19, 2020, Plaintiffs filed their complaints in the Superior Court
of New Jersey, Law Division, Sussex County. A week later, on May 26, 2020,
Plaintiffs filed amended complaints in both actions.2
      On May 29, 2020, Defendants filed a notice of removal of the 6605 Action
and on June 9, 2019, Defendants filed a notice of removal of the 6985 Action.
Both notices of removal recited that the complaints alleged medical negligence
for failure to protect plaintiffs from COVID-19 because Defendants did not
properly administer and utilize personal protective equipment. The complaints
do not in so many words set forth a federal-law cause of action. Nevertheless,
say Defendants, this Court has original jurisdiction pursuant to 28 U.S.C. §
1331 because this action is preempted by a federal statute, namely the Public
Readiness and Emergency Preparedness Act, 42 U.S.C. §§ 247d-6d, 247d-
6e(2006) as modified by the Preparedness Act for Medical Countermeasures
Against COVID-19, 85 Fed. Reg. 15198 (Mar. 17, 2020) (together, for
convenience, the “PREP Act”). (6605 Action, DE 1 at 3-4) Defendants removed
the actions on the basis that the PREP Act “provides liability protections for
pandemic and epidemic products and security countermeasures,” including
“respiratory protective devices.” Defendants state that they are “covered


2    Plaintiffs in the 6605 Action filed an Amended Complaint and a Second
Amended Complaint on the same day, May 26, 2020. (See 6605 Dkt. at DE 1-1)

                                      5
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 6 of 26 PageID: 232



persons” under the PREP Act and that such “a ‘covered person’ shall be
immune from suit and liability under Federal and State law with respect to all
claims for loss caused by, arising out of, relating to, or resulting from the
administration to or the use by an individual of a covered countermeasure’
during a health emergency. 42 U.S.C. § 247d–6d(a)(1).” (Id. at 4-5)
          Defendants also removed the actions under 28 U.S.C. § 1442(a)(1)
because “‘(1) Defendants are ‘persons’ within the meaning of the statute; (2) the
Plaintiffs’ claims are based upon Defendants’ conduct ‘acting under’ the United
States, its agencies, or its officers; (3) the Plaintiffs’ claims are ‘for, or relating
to’ an act under color of federal office; and (4) Defendants raise a colorable
federal defense to the Plaintiff’s claims.’” (DE 1 at 7 (citing Papp v. Fore-Kast
Sales Co., 842 F.3d 805, 811 (3d Cir. 2016)))
          On June 12, 2010, Plaintiffs filed motions to remand these matters to
state court. (6605 Action, DE 6, DE 7; 6985 Action, DE 5, DE 6) Defendants
oppose the motions. (6605 Action, DE 8; 6985 Action, DE 7)
          On July 23, 2020, Plaintiffs filed a stipulation of dismissal as to the
Altitude Defendants, which I so-ordered. (6605, DE 10, DE 12; 6985, DE 9, DE
10)

    II.      Discussion
             A.    Removal under § 1441
                   i. Legal Standard
          A defendant may remove “any civil action brought in a State court of
which the district courts of the United States have original jurisdiction.” 28
U.S.C. § 1441(a). District courts have “original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States.” 28
U.S.C. § 1331 (concerning federal question jurisdiction).3



3      Jurisdiction is not claimed under 28 U.S.C. § 1332, and it does not appear from
the allegations that plaintiffs and defendants are of diverse state citizenship. All
references to federal subject matter jurisdiction in this opinion are to federal-question,
or arising-under, jurisdiction under 28 U.S.C. § 1331.

                                          6
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 7 of 26 PageID: 233



      A party’s right to remove a civil action is “determined according to the
plaintiff’s pleading at the time of the petition for the removal.” Pullman Co. v.
Jenkins, 305 U.S. 534, 537, 59 S. Ct. 347 (1939). “[A] subsequent amendment
to the complaint after removal designed to eliminate the federal claim will not
defeat federal jurisdiction.” Seawright v. Greenberg, 233 F. App’x 145, 148 (3d
Cir. 2007). Nevertheless, a removed action must be remanded (just as any
federal action must be dismissed) “[i]f at any time before final judgment it
appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. §
1447(c). Removal is “strictly construed, with all doubts to be resolved in favor
of remand.” Brown v. JEVIC, 575 F.3d 322, 326 (3d Cir. 2009) (citations
omitted); see also Samuel-Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 396,
403 (3d Cir. 2004) (citations omitted). The removing party bears the burden of
showing that removal is appropriate. See Frederico v. Home Depot, 507 F.3d
188, 193 (3d Cir. 2007).
      The “well-pleaded complaint” rule dictates that a plaintiff is ordinarily
entitled to its chosen state-court forum so long as its complaint does not allege
a federal claim on its face. Dukes v. U.S. Healthcare, 57 F.3d 350, 353 (3d Cir.
1995) (citing Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Tr. for S.
Cal., 463 U.S. 1, 27-28, 103 S. Ct. 2841 (1983) (“[A] defendant may not remove
a case to federal court unless the plaintiff’s complaint establishes that the case
arises under federal law.”), superseded by statute, 28 U.S.C. § 1441); see also
Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (“The presence or absence
of federal-question jurisdiction is governed by the ‘well-pleaded complaint rule,’
which provides that federal jurisdiction exists only when a federal question is
presented on the face of the plaintiff’s properly pleaded complaint.”). A party
bringing a claim is “the master of the claim,” and as such, “may avoid federal
jurisdiction by exclusive reliance on state law.” Caterpillar, 482 U.S. at 392.
      Complete or “field” preemption, however, is an exception to the well-
pleaded complaint rule. “Congress may so completely preempt a particular
area, that any civil complaint raising this select group of claims is necessarily


                                       7
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 8 of 26 PageID: 234



federal in character. For 20 years, this Court has singled out claims pre-
empted by § 301 of LMRA for such special treatment.” Metro. Life Ins. Co. v.
Taylor, 481 U.S. 58, 63-64 (1987); see also Caterpillar Inc., 482 U.S. at 393
(“Once an area of state law has been completely pre-empted, any claim
purportedly based on that pre-empted state law is considered, from its
inception, a federal claim, and therefore arises under federal law.” (citations
and quotation marks omitted)).

               ii. PREP Act
       Defendants invoke the Public Readiness and Emergency Preparedness
Act.
       [The PREP Act] authorizes the Secretary of Health and Human
       Services (the Secretary) to issue a Declaration to provide liability
       immunity to certain individuals and entities (Covered Persons)
       against any claim of loss caused by, arising out of, relating to, or
       resulting from the manufacture, distribution, administration, or
       use of medical countermeasures (Covered Countermeasures),
       except for claims involving ‘‘willful misconduct’’ as defined in the
       PREP Act. Under the PREP Act, a Declaration may be amended as
       circumstances warrant.
              The PREP Act was enacted on December 30, 2005, as Public
       Law 109–148, Division C, Section 2. It amended the Public Health
       Service (PHS) Act, adding Section 319F–3, which addresses liability
       immunity, and Section 319F–4, which creates a compensation
       program. These sections are codified at 42 U.S.C. 247d–6d and 42
       U.S.C. 247d–6e, respectively.

85 Fed. Reg. 21,012 (April 15, 2020).
       The background provisions of the PREP Act state the following with
respect to such liability protections:
       Subject to the other provisions of this section, a covered person
       shall be immune from suit and liability under Federal and State
       law with respect to all claims for loss caused by, arising out of,
       relating to, or resulting from the administration to or the use by an
       individual of a covered countermeasure if a declaration under
       subsection (b) has been issued with respect to such
       countermeasure.

42 U.S.C. § 247d-6d(a)(1).


                                         8
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 9 of 26 PageID: 235



      In March 2020, however, the Secretary of the Department of Health and
Human Services (“HHS”) published several such “declaration[s] under
subsection (b).” These were designed to provide immunity from liability for
certain activities related to medical countermeasures against the ongoing
COVID-19 pandemic. By declaration dated March 10, 2020, the definition of a
“covered countermeasure” was expanded to include
      any antiviral, any other drug, any biologic, any diagnostic, any
      other device, or any vaccine, used to treat, diagnose, cure, prevent,
      or mitigate COVID–19, or the transmission of SARS-CoV–2 or a
      virus mutating therefrom, or any device used in the administration
      of any such product, and all components and constituent
      materials of any such product.

85 Fed. Reg. 15,198, 15,202 (March 17, 2020). Additional declarations in
March 2020 further expanded the definition of “countermeasures”:
            The Coronavirus Aid, Relief, and Economic Security (CARES)
      Act, Public Law 116–136 was enacted on March 27, 2020. The
      CARES Act amended section 319F–3(i)(1)(D) of the PHS Act, first
      added by the Families First Coronavirus Response Act, Public Law
      116–127 on March 18, 2020. These amendments created a new
      category of covered countermeasures eligible for liability immunity
      under the PREP Act, namely, respiratory protective devices
      approved by the National Institute for Occupational Safety and
      Health (NIOSH) under 42 CFR part 84, or any successor
      regulations, that the Secretary determines to be a priority for use
      during a public health emergency declared under section 319 of
      the PHS Act.

      ...

            The Secretary is amending the March 10, 2020 Declaration
      under the PREP Act to extend liability immunity to covered
      countermeasures authorized under the CARES Act. This
      amendment is made in accordance with section 319F–3 of the PHS
      Act, which authorizes the Secretary to amend a PREP Act
      declaration at any time.

      ...

             As amended by the CARES Act, the PREP Act states that a
      ‘‘Covered Countermeasure’’ must be a ‘‘qualified pandemic or
      epidemic product,’’ a ‘‘security countermeasure,’’ a drug, biological
                                     9
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 10 of 26 PageID: 236



      product, or device authorized for emergency use in accordance
      with sections 564, 564A, or 564B of the Federal Food, Drug, and
      Cosmetic (FD&C) Act, or a respiratory protective device approved
      by NIOSH under 42 CFR part 84, or any successor regulations,
      that the Secretary determines to be a priority for use during a
      public health emergency declared under section 319 of the PHS
      Act. Accordingly, in Section VI of the Declaration, the Secretary is
      amending the list of medical countermeasures against COVID–19
      that are covered countermeasures under the declaration to include
      covered countermeasures authorized by the CARES Act, namely
      respiratory protective devices approved by NIOSH under 42 CFR
      part 84, or any successor regulations, that the Secretary
      determines to be a priority for use during a public health
      emergency declared under section 319 of the PHS Act.

85 Fed. Reg. 21,012, 21,013; see also 42 U.S.C. §§ 247d, 247d-6d(i)(1)(D)(“[A]
respiratory protective device that is approved by the National Institute for
Occupational Safety and Health under part 84 of title 42, Code of Federal
Regulations (or any successor regulations), and that the Secretary determines
to be a priority for use during a public health emergency declared under
section 247d of this title.”).4
      A few more definitions are pertinent.
      A “person” is defined to “include[] an individual, partnership,
corporation, association, entity, or public or private corporation, including a
Federal, State, or local government agency or department.” 42 U.S.C. § 247d-
6d(i)(5). A “program planner” means
      a State or local government, including an Indian tribe, a person
      employed by the State or local government, or other person who
      supervised or administered a program with respect to the
      administration, dispensing, distribution, provision, or use of a
      security countermeasure or a qualified pandemic or epidemic
      product, including a person who has established requirements,
      provided policy guidance, or supplied technical or scientific advice
      or assistance or provides a facility to administer or use a covered
      countermeasure in accordance with a declaration under
      subsection (b).

4      These provisions went into effect in March and will remain in effect until the
final day of the emergency declaration or October 1, 2024. 85 Fed. Reg. 21,012,
21,014.

                                         10
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 11 of 26 PageID: 237



Id. § 247d-6d(i)(6).
      The PREP Act defines the term “covered person,” “when used with
respect to the administration or use of a covered countermeasure,” to mean
      (A) the United States; or
      (B) a person or entity that is--
             (i) a manufacturer of such countermeasure;
             (ii) a distributor of such countermeasure;
             (iii) a program planner of such countermeasure;
             (iv) a qualified person who prescribed, administered, or dispensed
                 such countermeasure; or

             (v) an official, agent, or employee of a person or entity described in
                 clause (i), (ii), (iii), or (iv).

Id. § 247d-6d(i)(2).
      A “qualified person” “when used with respect to the administration or use
of a covered countermeasure” is defined as
      (A) a licensed health professional or other individual who is authorized to
          prescribe, administer, or dispense such countermeasures under the
          law of the State in which the countermeasure was prescribed,
          administered, or dispensed; or

      (B) a person within a category of persons so identified in a declaration by
         the Secretary under subsection (b).

Id. § 247d-6d(i)(8).
      “Administration” is undefined in the PREP Act, but the Act enables the
Secretary of HHS to further outline relevant conditions. Recently, the Secretary
clarified that definition:
      Administration of a Covered Countermeasure means physical provision
      of the countermeasures to recipients, or activities and decisions directly
      relating to public and private delivery, distribution, and dispensing of the
      countermeasures to recipients; management and operation of
      countermeasure programs; or management and operation of locations for
      purpose of distributing and dispensing countermeasures.




                                         11
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 12 of 26 PageID: 238



See https://www.phe.gov/Preparedness/legal/prepact/Pages/COVID19.aspx.5
Even the seemingly broader category of “decisions directly relating” to the
countermeasures, within the meaning of this definition, is bound to the
“physical provision of the countermeasures to recipients,” or “relating to public
and private delivery, distribution and dispensing of the countermeasures to
recipients, management and operation of countermeasure programs, or
management and operation of locations for purpose of distributing and
dispensing countermeasures.” Id.


5     The Secretary’s declaration further states as follows:
      The definition of “administration” extends only to physical provision of a
      countermeasure to a recipient, such as vaccination or handing drugs to
      patients, and to activities related to management and operation of programs
      and locations for providing countermeasures to recipients, such as decisions
      and actions involving security and queuing, but only insofar as those activities
      directly relate to the countermeasure activities. Claims for which Covered
      Persons are provided immunity under the Act are losses caused by, arising out
      of, relating to, or resulting from the administration to or use by an individual of
      a Covered Countermeasure consistent with the terms of a Declaration issued
      under the Act. Under the definition, these liability claims are precluded if
      they allege an injury caused by a countermeasure, or if the claims are
      due to manufacture, delivery, distribution, dispensing, or management
      and operation of countermeasure programs at distribution and
      dispensing sites.
      Thus, it is the Secretary’s interpretation that, when a Declaration is in effect,
      the Act precludes, for example, liability claims alleging negligence by a
      manufacturer in creating a vaccine, or negligence by a health care provider in
      prescribing the wrong dose, absent willful misconduct. Likewise, the Act
      precludes a liability claim relating to the management and operation of a
      countermeasure distribution program or site, such as a slip-and-fall injury or
      vehicle collision by a recipient receiving a countermeasure at a retail store
      serving as an administration or dispensing location that alleges, for example,
      lax security or chaotic crowd control. However, a liability claim alleging an
      injury occurring at the site that was not directly related to the countermeasure
      activities is not covered, such as a slip and fall with no direct connection to the
      countermeasure’s administration or use. In each case, whether immunity is
      applicable will depend on the particular facts and circumstances.
Id. (emphasis added). The guidance is general in that its examples tend to identify only
the clear cases at either end of the spectrum—i.e., those obviously immune (actual
administration of countermeasures to a patient) and those obviously not immune (a
slip and fall at a medical facility). The rest are relegated to an assessment of
“particular facts and circumstances.”

                                         12
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 13 of 26 PageID: 239



      Finally, Section 247d-6d does contain an explicit provision regarding
preemption, though it does not apply here:
      During the effective period of a declaration under subsection (b), or at
      any time with respect to conduct undertaken in accordance with such
      declaration, no State or political subdivision of a State may establish,
      enforce, or continue in effect with respect to a covered countermeasure
      any provision of law or legal requirement that—

            (A) is different from, or is in conflict with, any requirement
                applicable under this section; and

            (B) relates to the design, development, clinical testing or
                investigation, formulation, manufacture, distribution, sale,
                donation, purchase, marketing, promotion, packaging, labeling,
                licensing, use, any other aspect of safety or efficacy, or the
                prescribing, dispensing, or administration by qualified persons
                of the covered countermeasure, or to any matter included in a
                requirement applicable to the covered countermeasure under this
                section or any other provision of this chapter, or under the Federal
                Food, Drug, and Cosmetic.

42 U.S.C. § 247d-6d(b)(8). As discussed herein, this provision pertains to a
form of preemption, “conflict preemption,” but does not by itself mandate a
federal forum or completely preempt all claims arising out of the adequacy, or
not, of the medical care afforded by these defendants when infected with the
COVID-19 virus.

              iii. Analysis
      There is no question that the COVID-19 pandemic has required a
coordinated effort between federal, state, and municipal governments. Long-
term care facilities, such as the nursing facilities at issue here, have in one
sense borne the tragic cost of this virus. In another sense, they have been on
the front lines of combating this deadly disease and providing necessary care,
at great personal risk, to those particularly susceptible to the virus. One
question here is whether the PREP Act and its immunities are so broad as to
cover these state-law negligence claims against the providers of such care.
Another is whether, even assuming the PREP Act limits the scope of what



                                       13
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 14 of 26 PageID: 240



plaintiffs may sue for, it completely preempts all such claims and requires that
they be given a federal forum.
      A court must first look to the plain language of a statute in determining
its meaning, and often must look no farther. United States v. Gregg, 226 F.3d
253, 257 (3d Cir. 2000); United States v. Gollapudi, 130 F.3d 66, 70 (3d Cir.
1997). “If the language of the statute expresses Congress’s intent with
sufficient precision, the inquiry ends there and the statute is enforced
according to its terms.” Gregg, 226 F.3d at 257; see also Barrios v. Att’y Gen.,
399 F.3d 272, 277 n.11 (3d Cir. 2005). The plain language may be set aside
only if strict application would produce an absurd result, one that is clearly
contrary to legislative intent. See id.; see also Gollapudi, 130 F.3d at 70 (“Only
the most extraordinary showing of contrary intentions in the legislative history
will justify a departure from that language.” (internal quotation marks and
brackets omitted)). Statutes should, if possible, be construed to function as a
“harmonious whole.” FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120,
133 (2000). Thus, “[c]ourts should disfavor interpretations of statutes that
render language superfluous.” Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253
(1992); see also TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001).
      The PREP Act provides immunity for a covered person against claims of
loss caused by or relating to the manufacture, distribution, administration, or
use of medical countermeasures. Plaintiffs contend that Defendants do not fall
within the scope of the PREP Act, in that the claims are not directed against
Defendants’ role in the manufacturing, distribution, administration, or use of a
covered countermeasure. (6605 Action, DE 6-1 at 12-13) Defendants respond
that the negligence claims here fall within the PREP Act, because they do
“originate[] and arise[] from Defendants’ allocation, use, distribution,
procurement and administration of various ‘covered countermeasures’ in
responding to, mitigating, or otherwise preventing the transmission of the
COVID-19 virus, including, but not limited to, PPE.” (6605 Action, DE 8 at 11)




                                      14
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 15 of 26 PageID: 241



      My view of the matter is closer to that of Plaintiffs. The PREP Act, as
amended, is an emergency response to the pandemic. Its evident purpose is to
embolden caregivers, permitting them to administer certain encouraged forms
of care (listed COVID “countermeasures”) with the assurance that they will not
face liability for having done so. Nothing in the language of the Act suggests
that it was intended to more broadly displace state-law causes of action for,
e.g., malpractice or substandard care—even if proper care possibly would have
entailed administration of such countermeasures.
      I start with the question of preemption. In general, preemption takes
three forms:
      (1) “express” preemption, applicable when Congress expressly
      states its intent to preempt state law; (2) “field” preemption,
      applicable when “Congress' intent to pre-empt all state law in a
      particular area may be inferred [because] the scheme of federal
      regulation is sufficiently comprehensive” or “the federal interest is
      so dominant that the federal system will be assumed to preclude
      enforcement of state laws on the same subject;” and (3) “conflict”
      preemption, applicable when “state law is nullified to the extent
      that it actually conflicts with federal law,” even though Congress
      has not displaced all state law in a given area.

Fellner v. Tri–Union Seafoods, L.L.C., 539 F.3d 237, 242–43 (3d Cir. 2008).
      Two types of preemption potentially apply to Plaintiffs’ claims. Field, or
implied, preemption applies when federal law “so thoroughly occupies a
legislative field as to make reasonable the inference that Congress left no room
for the States to supplement it.” Orson, Inc. v. Miramax Film Corp., 189 F.3d
377, 381 (3d Cir. 1999) (quoting Cipollone v. Liggett Group, Inc., 505 U.S. 504,
516 (1992)) (internal quotation marks omitted). State law may also be displaced
under conflict preemption when the state law in questions presents a conflict
with federal law either because “it is impossible to comply with both the state
and the federal law” or “the state law stands as an obstacle to the
accomplishment and execution of the full purposes and objectives of
Congress.” Id. at 382 (internal citations omitted).



                                      15
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 16 of 26 PageID: 242



       The largely unstated premise of the Defendants’ argument is that if the
PREP Act applies in any manner, they are entitled to a federal-court forum by
virtue of field preemption. That is by no means clear; to say that federal law
applies in some manner is not to say that the case must be heard in federal
court. Ordinarily, under the well-pleaded complaint rule, a federal-law defense
to liability does not require that a state-law case be removed to federal court.6
The PREP Act does not so provide, and it is not the source of the Plaintiffs’
claims. Defendants cite 42 U.S.C. § 247d-6d(e)(1)—a subsection of the very
PREP Act provision involved here—which provides that “[a]ny action under
subsection (d) shall be filed and maintained only in the United States District
Court for the District of Columbia.” To me, that demonstrates only that
Congress knew very well how to provide for an exclusive federal forum when it
wanted to—i.e., for actions under subsection (d), which this is not.



6      As a point of comparison, Section 301 of the LMRA explicitly grants federal
courts jurisdiction over “[s]uits for violation of contracts between an employer and a
labor organization representing employees in an industry affecting commerce.” 29
U.S.C. § 185. The Supreme Court has held that “questions relating to what the parties
to a labor agreement agreed, and what legal consequences were intended to flow from
breaches of that agreement, must be resolved by reference to uniform federal law,
whether such questions arise in the context of a suit for breach of contract or in a suit
alleging liability in tort.” Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 211 (1985).
Thus, “LMRA § 301 completely preempts a state cause of action ... when the resolution
of said action is ‘substantially dependent upon analysis of the terms of an agreement
made between the parties in a labor contract.’” Id. at 220.

        The PREP Act does not contain language mandating a federal forum. Nor does
its language completely displace state law as to all matters touching on the COVID-19
pandemic. Indeed, the Act contains a limited preemption clause, suggesting that
Congress thought about how far preemption should go, and drew the line well short of
what Defendants are proposing here. Only claims related to the administration of
designing, manufacturing, and distributing covered countermeasures to individuals is
preempted. That is, “no State or political subdivision of a State may establish, enforce,
or continue in effect with respect to a covered countermeasure any provision of law or
legal requirement that . . . (A) is different from, or is in conflict with, any requirement
applicable under this section; and (B) relates to the design, development. . .
manufacture, distribution, sale, donation, purchase, marketing, promotion,
packaging, labeling, licensing, use, any other aspect of safety or efficacy, or the
prescribing, dispensing, or administration by qualified persons of the covered
countermeasure. . . .” 42 U.S.C. § 247d-6d(b)(8).
                                          16
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 17 of 26 PageID: 243



      Moreover, even if I accept that the PREP Act does contain an express
provision regarding preemption, see 42 U.S.C. § 247d-6d(b)(8), at most this
provision restricts any state from passing a law that conflicts with the federal
government’s requirements for the “design, development, clinical testing or
investigation, formulation, manufacture, distribution, sale, donation, purchase,
marketing, promotion, packaging, labeling, licensing, use, any other aspect of
safety or efficacy, or the prescribing, dispensing, or administration” of covered
countermeasures. Id. But, Plaintiffs acknowledge that they are not suing
Defendants for any act taken in conformity with these protected acts vis-à-vis
countermeasures.
      Defendants do not deny that the PREP Act and its “COVID-19 directives
were designed to maximize the availability of PPE and testing for those who
needed it most, including specific instructions as to how to administer and
preserve PPE.” (6605 Action, DE 8 at 16) That this is the very purpose of the
PREP Act is confirmed by the statute’s plain language. Section 247d-6d covers
“all claims for loss caused by, arising out of, relating to, or resulting from the
administration to or the use by an individual of a covered countermeasure if a
declaration under subsection (b) has been issued with respect to such
countermeasure.” “The immunity under paragraph (1) applies to any claim for
loss that has a causal relationship with the administration to or use by an
individual of a covered countermeasure, including a causal relationship with
the design, development, clinical testing or investigation, manufacture,
labeling, distribution, formulation, packaging, marketing, promotion, sale,
purchase, donation, dispensing, prescribing, administration, licensing, or use
of such countermeasure.” Id. § 247d-6d(a)(2)(B).
      Here, declarations under subsection (b) were concededly issued. These
cover the manufacturing, distribution, and administration of “qualified
pandemic” products and respiratory protective devices. The Act, as extended by
the declarations, therefore covers the administration and distribution of
products meant to curb the spread of COVID-19. It does not, by its plain terms,
cover more generally the care received by patients in healthcare facilities.
                                       17
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 18 of 26 PageID: 244



Suppose, for example, a facility was threatened with or subjected to an
outbreak of COVID-19 and the physicians in charge made a decision to do
nothing. In the broadest sense, this decision would relate to countermeasures,
in the sense that it embodied a decision not to employ them. Assuming that
such a decision lay outside the realm of reasonable medical judgments, it could
give rise to a malpractice claim. And such a malpractice claim would not be
preempted by the PREP Act, which is designed to protect those who employ
countermeasures, not those who decline to employ them.
      Such an interpretation of the PREP Act is consistent with guidance from
the Secretary of HHS, who declared that “the Act precludes, for example,
liability claims alleging negligence by a manufacturer in creating a vaccine, or
negligence by a health care provider in prescribing the wrong dose, absent
willful misconduct.”
https://www.phe.gov/Preparedness/legal/prepact/Pages/COVID19.aspx. The
Secretary’s interpretation is a useful guide to the PREP Act’s purpose as
perceived by those who have been charged with the authority to issue
declarations and implement the Act.
      All of the foregoing provisions concerning the scope of the PREP Act
suggest that it does not “occupy the field” of negligence or malpractice claims,
even if that negligence or malpractice happens to relate to the COVID-19
illness. Its effect is confined, for example, to the administration of certain
countermeasures, and requires case by case analysis. In short, I think the
PREP Act limits the range of what the plaintiff can sue for—whether in state or
federal court—but does not rule out all such claims. Plaintiffs, in pursuing
their claims in state court, may find that their claims are confined by those
limitations. I believe, however, that the Act still leaves room for ordinary claims
of negligent or substandard care. The allegations of the complaints fit that
description, and Plaintiffs acknowledge that that is the nature of the claims.
      Defendants rely heavily on Parker v. St. Lawrence Cty. Pub. Health Dep’t,
102 A.D.3d 140 (3d Dep’t App. Div. 2012), but that case is distinguishable.
(See 6605 Action, DE 8 at 13-15) In Parker, “in response to an outbreak of the
                                       18
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 19 of 26 PageID: 245



H1N1 influenza virus, the Secretary determined that a public health emergency
existed and issued declarations recommending the administration of the
influenza antiviral vaccination.” Id. at 141. Thereafter, the parents of a minor
brought a negligence action against a school district who administered the
vaccination without their permission. Id. In finding that the PREP Act
preempted plaintiff’s claims, the court stated that “immunity provisions of the
PREP Act are triggered where, as here, the vaccines are purchased pursuant to
a federal contract or agreement” and because administering the vaccine was
explicitly defined in the PREP Act as a covered countermeasure. Id. at 142–43.
      Here, by contrast, the complaints do not allege that Plaintiffs’ injuries
arose from, e.g., Defendants’ administration to them of vaccines or medicines
(or for that matter protective gear)—activities that the PREP Act promotes by
affording immunity. Nor do Plaintiffs run afoul of conflict preemption by
seeking a state law ruling requiring what federal law prohibits, or prohibiting
what federal law promotes. Indeed, Plaintiffs are claiming (inter alia) that the
Defendants committed negligence in that, among other things, they failed to
take countermeasures, some of them allegedly federally required. Whether that
is true must await fact finding, but that is the claim. Plaintiffs thus assert
that—because of those failures and other, see infra—the quality of the care
they received fell short of what a nursing home facility should have done to
protect them from infection by the coronavirus. Such claims concerning the
quality of care do not fall within the scope of the PREP Act.
      That interpretation has support by negative implication. In recognition
that the PREP Act does not cover the kinds of claims asserted here, many
states have filled the gap with executive orders that provide for such immunity.
Indeed, New Jersey is among those states:
            Any healthcare facility, within the meaning of N.J.S.A. 26:13-2,
      any modular field treatment facility, and any other site designated by the
      Commissioner of the Department of Health for temporary use for the
      purpose of providing essential services in support of the State’s COVID-
      19 response, including hotels and student dormitories, shall be immune
      from civil liability for any damages alleged to have been sustained as a


                                      19
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 20 of 26 PageID: 246



      result of an act or omission undertaken in good faith in the course of
      providing services in support of the State’s COVID-19 response by one or
      more of its agents, officers, employees, servants, representatives or
      volunteers, if, and to the extent, such agent, officer, employee, servant,
      representative or volunteer is immune from liability, whether or not such
      immunity is otherwise available under current law. Such immunity shall
      not extend to acts or omissions that constitute a crime, actual fraud,
      actual malice, gross negligence or willful misconduct.

Exec. Order 112, https://nj.gov/infobank/eo/056murphy/pdf/EO-112.pdf
(emphasis added). The New Jersey Executive order thus provides an instructive
contrast. The drafters of the PREP Act, if they had meant to cover any negligent
act or omission “in the course of” providing COVID-related health care, could
easily have done so. The language of the federal Act, however, is far narrower.
This, too, suggests that Plaintiffs’ claims of negligence in connection with
caring for these nursing home residents do not fall within the preemptive scope
of the PREP Act.
      I have referred to alleged acts of negligence, including failure to take the
countermeasures enumerated in the PREP Act, “and others.” By that, I mean
that many of the measures with which Defendants allegedly failed to comply
were acts such as “social distancing, quarantining, lockdowns, and others.”
(6055 Action, DE 8 at 16) These are not covered “countermeasures” under the
PREP Act at all. Any claim that Defendants failed to comply with them is not
within the scope of the Act, which covers “qualified pandemic or epidemic
products”—products including “a drug (as such term is defined in section
201(g)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)(1)),
biological product (as such term is defined by section 262(i) of this title), or
device (as such term is defined by section 201(h) of the Federal Food, Drug and
Cosmetic Act (21 U.S.C. 321(h)).” 42 U.S.C. § 247d-6d(i)(7). Practices such as
social distancing are not covered by the Act. These claims would not fall within
its preemptive scope and mandate a federal forum. And more broadly, the
availability of such measures, assuming they go beyond federal requirements,
do not give rise to conflict preemption. Nothing in the PREP Act suggests a


                                       20
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 21 of 26 PageID: 247



legislative intent to prohibit the states from imposing higher or additional
measures through the case by case operation of negligence law.
      I pause to state what I am not deciding. I do not rule that the Defendants
are, or are not, entitled to a PREP Act defense to this or that claim. That is for
the state courts to decide on remand. What I am deciding is that the PREP Act
does not so occupy the field as to squeeze out state court jurisdiction over what
are state-law claims of negligence and require an exclusive federal forum.
Consequently, I find that removal was improper under 42 U.S.C. § 1441 and
would grant the motion to remand on that basis.

             B.      Removal under § 1442(a)(1)
      Alternatively, however, Defendants argue that removal under Section
1442(a)(1) was also warranted. They argue that their response to the
coronavirus pandemic, alleged by Plaintiffs to have been insufficient, was part
of a national response effort to curb the spread of COVID-19, and it complied
with federal guidelines. Defendants point out in addition, that they are heavily
regulated by Medicare guidelines in exchange for Medicare and Medicaid funds.
(DE 8 at 24-34) For all these reasons, say Defendants, they enjoy the status of
agents of the United States, who are entitled to a federal forum for claims
against them. (DE 8 at 30) For the reasons outlined below, I disagree and will
remand.

                     i. Legal Standard
      Section 1442(a) provides as follows:
      (a) A civil action ... that is commenced in a State court and that is
      against or directed to any of the following may be removed by them
      to the district court of the United States for the district and
      division embracing the place wherein it is pending:

                  (1) The United States or any agency thereof ... for or relating
                  to any act under color of such office or on account of any
                  right, title or authority claimed under any Act of Congress for
                  the ... collection of the revenue.

      ....


                                           21
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 22 of 26 PageID: 248



      (d) In this section, the following definitions apply:

             (1) The terms “civil action” and “criminal prosecution”
             include any proceeding (whether or not ancillary to another
             proceeding) to the extent that in such proceeding a judicial
             order, including a subpoena for testimony or documents, is
             sought or issued. If removal is sought for a proceeding
             described in the previous sentence, and there is no other
             basis for removal, only that proceeding may be removed to
             the district court.

28 U.S.C. § 1442.7
      “Section 1442(a) is an exception to the well-pleaded complaint rule,
under which (absent diversity) a defendant may not remove a case to federal
court unless the plaintiff’s complaint establishes that the case arises under
federal law.” In re Commonwealth’s Motion to Appoint Counsel Against or
Directed to Def. Ass’n of Phila., 790 F.3d 457, 466 (3d Cir. 2015) (quotation and
citation omitted). Under this section, “a colorable federal defense is sufficient to
confer federal jurisdiction.” Id.
      The Third Circuit draws a distinction between removal under § 1441,
which is “to be strictly construed against removal and all doubts should be
resolved in favor of remand,” Boyer v. Snap–On Tools Corp., 913 F.2d 108, 111
(3d Cir. 1990) (quotation and citation omitted), and § 1442(a), which is to be
“broadly construed.” Sun Buick, Inc. v. Saab Cars USA, Inc., 26 F.3d 1259,
1262 (3d Cir. 1994); See In re Commonwealth’s Motion to Appoint Counsel
Against or Directed to Def. Ass’n of Phila., 790 F.3d at 467. Still, “[that] broad
language is not limitless. And a liberal construction nonetheless can find limits


7      Section 1442, often referred to as the “federal officer removal statute,” has been
twice amended, first in 1996 and a second time in 2011. I note briefly that in 1996,
Congress amended § 1442(a)(1) to allow for removal by “the United States or any
agency thereof.” Federal Courts Improvement Act of 1996, Pub. L. No. 104-317, § 206,
110 Stat. 3847, 3850 (codified as amended at 28 U.S.C. § 1442). Before 1996, removal
was limited to “[a]ny officer of the United States or any agency thereof, or person
acting under him, for any act under color of such office.” The 1996 amendment
explicitly reversed International Primate Protection League v. Administrators of the
Tulane Education Fund, 500 U.S. 72, 79-87 (1991), wherein the Supreme Court held
that federal agencies were not entitled to removal under the statute.

                                         22
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 23 of 26 PageID: 249



in a text’s language, context, history, and purposes.” Watson v. Philip Morris
Cos., 551 U.S. 142, 147 (2007).
      In order to establish a proper basis for removal under § 1442, the
removing party must show that “(1) it is a ‘person’ within the meaning of the
statute; (2) the [plaintiff’s] claims are based upon the [removing party’s]
conduct ‘acting under’ the United States, its agencies, or its officers; (3) the
[plaintiff’s] claims against it are ‘for, or relating to’ an act under color of federal
office; and (4) it raises a colorable federal defense to the [plaintiff’s] claims.” In
re Commonwealth’s Motion to Appoint Counsel Against or Directed to Def. Ass’n
of Phila., 790 F.3d at 467.
                ii. Analysis
      I apply the Commonwealth requirements, all of which must be satisfied to
justify removal and require denial of remand on the basis of 28 U.S.C. § 1442.
      Requirement 1 is not an issue. Plaintiffs do not contest that Defendants
are “persons” within the meaning of Section 1442.
      Requirement 2, however—that Defendants were “acting under” a federal
officer or agency—is not met.
      To establish that it was “acting under” a federal officer within the
meaning of section 1442(a)(1), the private actor defendant must demonstrate
that it performed the complained-of activity at the direction of a federal
authority. Willingham v. Morgan, 395 U.S. 402, 409 (1969). In Watson, the
Supreme Court acknowledged that the removal statute applies to private
persons who lawfully assist a federal officer in the performance of his or her
official duty. To fall under the scope of the statute, however, a private person
must do more than “simply [comply] with the law.” 551 U.S. at 151–52. Thus
even a “highly regulated firm cannot find a statutory basis for removal in the
fact of federal regulation alone.” Id. at 153. To satisfy the requirement of “acting
under” a government agency, a private actor must perform “a job that, in the
absence of a contract with a private firm, the government itself would have had
to perform.” Id. at 154.


                                        23
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 24 of 26 PageID: 250



      Here, the only connection to the federal government is that Defendants—
owners and operators of privately owned nursing facilities—are required to
comply with detailed federal regulations when operating these facilities and
when providing care. (DE 8 at 26–32) Defendants state that, by providing
medical treatment for patients, complying with Medicare and Medicaid
regulations, and therefore receiving Medicare and Medicaid payments from the
federal government, they were assisting a federal officer in the performance of
an official duty. (Id. at 26–28) They add that federal guidelines required them to
implement measures to limit the spread of COVID-19, guidelines which they
did not violate. (Id. at 28-32) These allegations of compliance with federal law,
even in a regulated setting, are insufficient to establish that Defendants were
“acting under” a federal officer or agency. See, e.g., Mennonite Gen. Hosp., Inc.
v. Molina Healthcare of Puerto Rico, 319 F. Supp. 3d 587, 595 (D.P.R.
2018)(“With respect to their involvement in the Medicaid program, Defendants
are certainly subject to detailed federal regulations and they may even be
‘highly supervised and monitored.’ Watson, 551 U.S. at 153, 127 S.Ct. 2301.
But beyond that, Defendants have not shown anything to indicate that they
‘assist, or to help carry out, the duties or tasks of the federal superior.’”).
      Defendants’ line of reasoning would have very far-reaching
consequences. Consider, for example, that during this pandemic many private
persons or entities have received federal funds under the CARES act and its
Paycheck Protection Program (“PPP”), and may point to their dutiful compliance
with CDC guidelines for limiting occupancy, face coverings, and health and
sterilization measures. Small and large entities alike, including nonprofits,
restaurants, vineyards, construction companies, and religious organizations,
have accepted such funding, all while attempting to implement measures to
curb the spread of COVID-19. See https://home.treasury.gov/policy-
issues/cares-act/assistance-for-small-businesses/sba-paycheck-protection-
program-loan-level-data. Under Defendants’ line of reasoning, all of these
entities would be acting under a federal officer for purposes of § 1442(a)(1).


                                       24
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 25 of 26 PageID: 251



Watson stands in the way of any interpretation that all of those persons and
entities are, or are acting on behalf of, federal agents. I believe it is
impermissible to read Section 1442 so broadly.
      Even assuming that requirements 1 and 2 are both met, however,
Defendants have requirement 3 to deal with. Defendants fail to establish that
the acts alleged by Plaintiffs to be negligent were performed pursuant to the
direct orders of a federal officer. Removal under § 1442(a)(1) “‘must be
predicated upon a showing that the acts forming the basis of the state suit
were performed pursuant to an officer’s direct orders or comprehensive and
detailed regulations.’” Orthopedic Specialists of N.J. PA v. Horizon Blue
Cross/Blue Shield of N.J., 518 F. Supp. 2d 128, 135-36 (D.N.J. 2007)
(emphasis added) (quoting N.J. Dep’t of Envtl. Prot. v. Dixo Co., No. CV 06–
1041–SRC, 2006 WL 2716092, at *2 (D.N.J. Sept. 22, 2006)). A private party
must also demonstrate that the federal officer had “direct and detailed control”
over the action in question. Id. at 134 (internal quotation marks omitted). Put
another way,
      Removal must be predicated upon a showing that the acts forming
      the basis of the state suit were performed pursuant to an officer’s
      direct orders or comprehensive and detailed regulations. By
      contrast, if the corporation establishes only that the relevant acts
      occurred under the general auspices of federal direction then it is
      not entitled to § 1442(a)(1) removal.

Dixo, 2006 WL 2716092, at *2 (citing Good v. Armstrong World Indus., Inc., 914
F.Supp. 1125, 1128 (E.D. Pa. 1996)). Here, Plaintiffs allege negligence
stemming from the medical care they received while patients and residents at
Defendants’ facilities. Defendants do not contend that the purportedly
negligent medical care administered was under the direct and detailed control
of a federal agency or officer. Rather, Defendants generally contend that there
is a nexus between Plaintiffs’ negligence claims and the infection control
procedures they followed as part of the federal government’s nationwide
COVID-19 response. (6605 Action, DE 8 at 8) This statement falls short of
establishing that the federal government, either by command or comprehensive

                                        25
Case 2:20-cv-06605-KM-ESK Document 19 Filed 08/12/20 Page 26 of 26 PageID: 252



regulations, directed and controlled the specific conduct that caused Plaintiffs’
injuries.
      Defendants do not qualify as federal officers or as entities acting under a
federal officer. Thus, removal is improper under 42 U.S.C. § 1442(a)(1).

   III.     Conclusion
      For the reasons set forth above, I find that this matter was not properly
removed because the complaints fail to set forth a basis for this Court’s subject
matter jurisdiction. The matters will be remanded to New Jersey Superior
Court, Sussex County. An appropriate order accompanies this Opinion.


Dated: August 12, 2020



                                     /s/ Kevin McNulty
                                     ____________________________________
                                     Kevin McNulty
                                     United States District Judge




                                     26
